United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 21, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-11002
                         Summary Calendar



MICHAEL SCOTT BUTLER,

                                    Plaintiff-Appellant,

versus

ALEJANDRO MUNOZ, M.D.; ALEXANDER KALMANOV, M.D.; ANNE ESCOLERA,
R.N.; NFN ORE, M.D.; CATHERINE BENNETT, R.N.; OWEN MURRAY,
Associate Medical Director; CLEOFE PALMA, Sergeant;
HARRY EDWARDS, Health Administrator; JOHN COLE, JR., Sergeant;
ERIC MORGAN, Sergeant; NFN HUMPHREY, Correctional Officer;
ERIK PRICE, Correctional Officer; ROBERT TREON, Warden,
Allred Unit; KENNETH BRIGHT, Major; TINA L. CARROLL, Grievance
Investigator II; CORRECTIONAL HEALTH SERVICE,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 7:01-CV-172-R
                      --------------------

Before JOLLY, WIENER, and PICKERING, Circuit Judges.

PER CURIAM:*

     Michael Scott Butler, Texas prisoner # 574009, appeals the

FED. R. CIV. P. 11 dismissal with prejudice of his 42 U.S.C.

§ 1983 complaint for providing false information concerning his

litigation history.   We hold that the district court’s choice of


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-11002
                                  -2-

sanction “exceed[ed] the bounds of discretion” of Fifth Circuit

jurisprudence.   See Mendoza v. Lynaugh, 989 F.2d 191, 195-97

(5th Cir. 1993); cf. Mayfield v. Klevenhagen, 941 F.2d 346,

348 (5th Cir. 1991).   The district court must impose the least

severe sanction adequate.    Mendoza, 989 F.2d at 197.   The

judgment of dismissal is therefore VACATED and the case REMANDED

for imposition of a less onerous sanction.

     VACATED AND REMANDED.